Citation Nr: 0740284	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-06 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from March 2003 to August 
2003.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The record reflects that the veteran 
asked that her claims folder be transferred to the Fargo RO 
in October 2005 because she had recently moved to North 
Dakota.    

In November 2007, the veteran testified at a Board hearing by 
videoconference before the undersigned Veterans Law Judge.  
The transcript of the hearing is associated with the claims 
file and has been reviewed.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The evidence of record shows that the veteran's current 
left knee disorder existed prior to service and was 
aggravated by active military service. 


CONCLUSION OF LAW

The veteran's left knee disorder was aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).    

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to the veteran's claim.


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  

A veteran is presumed to have been in sound condition at the 
time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
03.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2007).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2007).  See 
Falzone v. Brown,                8 Vet.App. 398, 402 (1995) 
(providing that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service).

"[T]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  This means 
the base line against which the Board is to measure any 
worsening of a disability is the veteran's disability as 
shown in all of his medical records, not on the happenstance 
of whether he was symptom-free when he enlisted.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R.           § 3.303(c) 
(2007).   A defect is a structural or inherent abnormality or 
condition that is more or less stationary in nature.  
VAOPGCPREC 82-90.  A disease may be defined as any deviation 
from or interruption of the normal structure or function of 
any part, organ, or system of the body that is manifested by 
a characteristic set of symptoms and signs and whose 
etiology, pathology, and prognosis may be known or unknown.  
Id.  Service connection may be granted for diseases of 
congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service.  Id.

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose her claimed left knee 
disorder or render a competent medical opinion regarding its 
cause.  Thus, competent medical evidence showing that the 
disorder is related to service is required.  


III.	Analysis 

The veteran essentially contends her current left knee 
disorder was caused by the rigorous physical activity she 
endured during basic training.  

The medical evidence of record clearly shows that the veteran 
currently suffers from a left knee disorder.  The October 
2003 QTC medical examiner (L.C., M.D.) diagnosed the veteran 
with status post left knee injury with residual tenderness 
and medial displacement of the left patella as well as genu 
varum deformity bilaterally.  The veteran's private 
orthopaedist (C.P.D., M.D.) also wrote in April 2006 
correspondence that the veteran had a significant rotatory 
and leg length discrepancy of her left lower extremity.  Most 
recently, the July 2006 VA bones medical examiner (R.L.J., 
M.D.) diagnosed the veteran with "history of injury to the 
proximal tibial epiphysis, left knee, prior to service, with 
resultant biomechanical gait abnormality, leg length 
discrepancy (shorter left leg)" at the July 2006 VA bones 
examination.  It is noted that Dr. R.L.J. disagreed with the 
diagnosis of medial displacement of the left patella by the 
October 2003 examiner.  

The medical evidence additionally reveals that the veteran 
had problems involving her left knee in service.  Indeed, the 
veteran's service medical records contain multiple complaints 
of pain involving the veteran's left lower extremity from 
April 2003 to July 2003, note that the veteran was placed in 
the Physical Training and Rehabilitation Platoon in April 
2003 due to an injury involving the left leg while she was in 
training status, and show that the Army recommended that the 
veteran be separated from service in July 2003 for failure to 
meet medical procurement standards.  The veteran demonstrated 
mild rotational deformity of the left knee and was diagnosed 
with congenital deformity of the left hip at that time.  

The Board further notes that the veteran has asserted that 
her left knee problems first began in service due to the 
physical demands of her basic training experience and that 
she had no left knee problems prior to service.  It is 
observed that the veteran's lower extremities were clinically 
evaluated as normal at the June 2003 enlistment examination 
and she made no mention of any left knee problems at that 
time.  Nonetheless, a review of the medical evidence reveals 
that the veteran's left knee disorder existed prior to 
service.  In particular, Dr. R.L.J. concluded in the July 
2006 bones examination report that the veteran's left knee 
disorder existed prior to service.  Dr. R.L.J. reasoned that 
the veteran's epiphyseal growth plates had closed and were 
fused by the time she entered boot camp so it would be 
impossible for the veteran's left knee disorder to have been 
acquired in the service.  Dr. R.L.J. alternatively indicated 
that the veteran sustained an injury to her proximal tibial 
epiphysis during childhood or adolescence as that would 
account for the external rotation of the tibial diaphysis in 
relation to the tibial metaphysis/plateau and the leg length 
discrepancy.  Dr. R.L.J. further added that the likelihood 
that this condition was missed at the induction examination 
was high because the external rotation of the veteran's lower 
leg in relation to the upper leg is far less noticeable in 
the sitting position, as on an examination table, and could 
have been missed for that reason.  

As Dr. R.L.J. is competent to offer an opinion regarding 
whether the veteran's left knee disorder existed prior to 
service and his opinion that it did exist prior to service 
was based on review of the claims folder to include service 
medical records as well as examination of the veteran, the 
Board affords his opinion significant probative value.  
Moreover, his assessment is essentially consistent with the 
assessments of service medical examiners who noted that the 
veteran's left knee disorder existed prior to service.  
Conversely, the Board affords the veteran's assertion that 
her left knee disorder did not exist prior to service no 
probative value as there are inconsistencies in the record 
regarding her report of injury to her left knee prior to 
service and she is additionally not shown to have the 
requisite level of medical expertise to offer a competent 
medical opinion regarding whether her left knee disorder 
existed prior to service.  As the medical evidence shows that 
the veteran's left knee disorder clearly and unmistakably 
existed prior to service, the Board finds that the 
presumption of soundness has been rebutted.   

Nevertheless, the medical evidence of record shows that the 
veteran's pre-existing left knee disorder was aggravated by 
active military service.  The veteran's private orthopaedist 
wrote in his April 2006 letter that he believed that the 
veteran's increased activity during her military service 
aggravated the symptoms involving her left lower extremity.  
Similarly, Dr. R.L.J. wrote in the July 2006 VA bones 
examination report that the veteran's left knee disorder was 
"symptomatically aggravated by basic training" commenting 
that the private medical records that cover the two to three 
years prior to service show that that she was not symptomatic 
at that time and only became symptomatic after the rigors of 
basic training.  

As the medical evidence of record shows that the veteran's 
current left knee disorder existed prior to service and was 
aggravated by active military service, an award of service 
connection for the veteran's left knee disorder is warranted.  


ORDER

Entitlement to service connection for residuals of a left 
knee injury is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


